Citation Nr: 1610157	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-49 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES


1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder prior to February 1, 2010. 

2.  Whether the termination of a 100 percent disability evaluation for residuals of a radical retropubic prostatectomy with erectile dysfunction, status post prostate cancer, effective June 30, 2009 was proper.

3.  What evaluation is warranted for residuals of a radical retropubic prostatectomy with erectile dysfunction, status post prostate cancer, rated 40 percent disabling since July 1, 2009.

4.  What evaluation is warranted for lumbar degenerative arthritis with spondylolisthesis, rated as 10 percent disabling since January 14, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Boston, Massachusetts that denied entitlement to an evaluation in excess of 50 percent for PTSD.  Service connection was granted for residuals of radical retropubic prostatectomy with erectile dysfunction, status post prostate cancer, evaluated as 100 percent disabling from January 18, 2008, and 40 percent disabling since July 1, 2009.  Service connection for lumbar degenerative arthritis spine with spondylolisthesis was granted, effective January 18, 2008, and evaluated as 10 percent disabling from that date.  The Veteran appeals for higher initial ratings. 

During the pendency of the appeal, the rating for PTSD was increased to 70 percent disabling, effective February 1, 2010.  A temporary 100 percent evaluation for hospitalization for PTSD was granted from January 11, 2011.  An evaluation of 70 percent was assigned from March 1, 2011.  The Veteran was assigned another temporary 100 percent evaluation for hospitalization from February 21, 2012 until March 31, 2012.  An evaluation of 70 percent was assigned from April 1, 2012.  An evaluation of 100 percent was awarded from March 20, 2013.  A total rating based on unemployability due to service-connected disability was granted effective July 1, 2009.  The Veteran and his Representative now only contest the question of entitlement to an evaluation in excess of 50 percent prior to February 1, 2010.

The Veteran was afforded a Travel Board hearing in March 2013 before the undersigned sitting at Boston, Massachusetts.  The transcript is of record.

These matters were remanded by Board decision in October 2013.

The record reflects that special monthly compensation pursuant to 38 U.S.C. § 1114(k) by RO decision in August 2008 which the Board also addressed in its October 2013 decision.  

The record raises the issue of entitlement to service connection and a separate evaluation for a left lower extremity radiculopathy secondary to lumbar degenerative disease with disc herniation.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)


FINDINGS OF FACT

1.  Prior to February 1, 2010, PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity.

2.  At the time of the March 2009 reduction in the disability rating for residuals of a radical retropubic prostatectomy with erectile dysfunction, status post prostate cancer, a 100 percent rating had been in effect for less than 5 years.

3.  The evidence of record at the time of the March 2009 rating decision showed improvement in the appellant's residual pathology due to prostate cancer, status postoperative radical prostatectomy. 

4.  Effective July 1, 2009, the Veteran's genitourinary disability was not manifested by a voiding dysfunction requiring that absorbent materials be changed more than four times per day or the necessity for an appliance.  

5.  Since January 18, 2008, lumbar degenerative arthritis with spondylolisthesis has not been manifested by either forward flexion to 61 degrees or less, or complaints of chronic pain with limitation of forward flexion to 80-90 degrees; there is and no muscle spasm or guarding lead to abnormal gait or abnormal spinal contour.  


CONCLUSIONS OF LAW

1.  Prior to February 1, 2010, the criteria for a disability rating in excess of 50 percent for PTSD were not met. 38 U.S.C.A. §§ 1155; 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2015).

2.  The June 30, 2009 reduction of the disability evaluation for residuals of radical retropubic prostatectomy, status post prostate cancer, was proper and restoration of the 100 percent rating is not warranted. 38 U.S.C.A. §§ 1155, 5103, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 4.115b, Diagnostic Codes 7527-7528 (2015).

3.  The criteria for a disability rating in excess of 40 percent for residuals of a radical retropubic prostatectomy, status post prostate cancer, have not been met since July 1, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7527-7528 (2015).

4.  The criteria for a rating in excess of 10 percent for lumbar degenerative arthritis with spondylolisthesis have not been met since January 14, 2008. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. §5103(a) have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the claims for higher ratings would serve no useful purpose.  

VA has fulfilled its duty to assist the appellant in the development of his claim.  In this regard, all available pertinent records have been secured, and the appellant has been afforded pertinent examinations to address the nature and extent of the disorders at issue.  There is no evidence of any VA error in notifying the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims are ready to be considered on the merits.

Law and Regulations - General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 (2015).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 1.10 (2015).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet.App. 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 4.3.

Increased rating for PTSD prior to February 1, 2010

Pertinent Laws and Regulations 

Posttraumatic stress disorder is evaluated under the General Rating Formula for Mental Disorders which provides that a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is awarded for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and inability to establish and maintain effective relationships. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.26 (2015).

Factual Background and Legal Analysis

A claim of entitlement to an increased rating for PTSD was received in January 2008.

In evaluating the evidence pertaining to PTSD between January 2007 and February 1, 2010, VA outpatient treatment records dating from early 2007 reflect that the Veteran received continuing treatment for complaints that primarily included frequent nightmares, especially related to current war news, sleep disturbance, agitation, irritability, anxiety, and problems with a "short fuse" for which he was maintained on medication.  Throughout the period, however, it was recorded that his PTSD was at least moderately compensated, to include in August 2008 when it was also noted that there was no overt evidence of psychosis, suicidal or homicidal ideation, pressured speech, irritability, impulsivity, or hypomania.  It was determined that judgment and insight were modest.  

At a February 2009 VA examination the Veteran chronicled a long list of problems that, in addition to the above, included inability to have emotional intimacy with his girlfriend with whom he lived, and difficulty getting to work in the past because of exhaustion due to lack of sleep and nightmares.  He stated that his medication only marginally improved sleep disturbance.  The appellant reported having depression at least 75 percent of the time, and anxiety 80 percent of the time.  He said that he avoided people he did not know but had two or three close friends who came to his house and whose houses he visited.  He stated that his brother visited him and that he went to the "Cape" at least once a year.  It was reported that he went to restaurants with his girlfriend twice a month, and went to the movies three or four times a year.  Following mental status examination, the examiner determined that the Veteran had moderate symptoms 90 percent of the time.  It was found that the appellant had only mild impairment in social contacts with people with whom he was familiar, and that thought processes were mildly impaired by lack of communication.  A Global Assessment of Functioning Score of 50 was rendered. 

In light of the foregoing the evidence shows that throughout the period between January 2007 and February 2010, no untoward symptoms associated with PTSD were demonstrated for which a higher rating might be awarded, to include when the appellant was admitted to a PTSD program in December 2009.  Ongoing VA outpatient notes reflect that the appellant never admitted to auditory or visual hallucinations or delusional content and he consistently denied homicidal and suicidal ideation.  Although he reported depression, anxiety, irritability, sleep impairment, difficulty concentrating and aggression when driving, etc., there is no report of any panic attacks or inappropriate hygiene.  The Veteran admitted to some emotional detachment from his girlfriend but he is shown to have lived with her for many years in an agreeable relationship.  He had close friends, a close relationship with his brother, he traveled and he went out fairly regularly on social occasions as depicted above.  VA outpatient records document that the appellant worked as a stonemason until early 2009 when he retired due to multiple musculoskeletal injuries and a service-connected disability.

The evidence reflects that the appellant's global assessment of functioning score over the course the appeal period under consideration was predominantly 58.  This finding comports with no more than moderate impairment in social and occupational functioning overall and is consistent with the level of psychiatric impairment contemplated by the 50 percent disability evaluation.  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  Although a global assessment of functioning score of 50 was provided on VA examination in 2009 that denotes more serious symptomatology, the examiner clearly stated that the Veteran had moderate symptoms 90 percent of the time.  This assessment is consistent with VA outpatient clinical data between 2007 and 2010.  In this instance, the global assessment of functioning score along with the clinical findings over the course of the appeal period are compatible with no more than reduced reliability and productivity that warranted a 50 percent disability evaluation prior to February 1, 2010.

Although the Veteran asserts that his symptoms were worse than currently rated, the clinical evidence prior to February 1, 2010 preponderates against a finding that symptoms consistent with obsessional rituals which interfered with routine activities, illogical speech, or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively were demonstrated.  There is no evidence that the appellant's posttraumatic stress disorder was manifested by such symptoms as unprovoked irritability with periods of violence, spatial disorientation, a neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  As such, the Board finds that the preponderance of the evidence is against assigning a rating higher than 50 percent prior to February 1, 2010.

Restoration of a 100 percent rating for residuals of radical retropubic prostatectomy, status post prostate cancer, prior to July 1, 2009 and entitlement to an evaluation in excess of 40 percent thereafter.

Pertinent Regulations

The Veteran's post-operative residuals of a radical prostatectomy due to prostate cancer have been rated under the criteria for malignant neoplasms of the genitourinary system 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Also applicable is the rating criteria for prostate gland injuries, infections, hypertrophy, or postoperative residuals 38 C.F.R. § 4.115b, Diagnostic Code 7527.  Prostate cancer warrants a 100 percent evaluation for malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local recurrence or metastasis, any residual disability will be rated as voiding dysfunction or renal dysfunction, whichever is predominant. Id.  

Postoperative prostate gland residuals include separate criteria for consideration of voiding dysfunction (urine leakage) and urinary frequency.  The Veteran is already in receipt of the maximum schedular rating for urinary frequency.  Therefore, only voiding dysfunction (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence) is applicable to this case.  A 40 percent rating is awarded for urine leakage when it requires the wearing of absorbent materials which must be changed two to four times a day.  A 60 percent disability rating is warranted if it requires the use of an appliance or the wearing of absorbent material which must be changed more than four times a day. Id.  

When a rating has continued for a long period at the same level (five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).  Where a rating has been in effect for less than five years, the regulatory requirements of 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating. Id.  The Board also notes that 38 C.F.R. § 3.343(a) requires a showing of material improvement when a veteran has been assigned a total disability rating; however, this does not apply when the total disability rating was granted purely because of hospital, surgical, or home treatment. Id.  The Board therefore finds that this provision does not apply in the instant case.

Although the requirements of 38 C.F.R. §§3.344(a) and (b) do not apply, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability." Brown v. Brown, 5 Vet.App. 413, 420 (1993).  In a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Id at 421.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition has demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet.App. 277, 281-282 (1992).

Factual Background and Legal Analysis

A claim for service connection of prostate cancer was received on January 14, 2008.  VA outpatient records reflect that the Veteran underwent radical retropubic prostatectomy in February 2008 for adenocarcinoma of the prostate.  By rating action in August 2008, service connection for such was granted, effective January 14, 2008, and a 100 percent disability evaluation was awarded.  The 100 percent rating had been in effect for less than a five years when the RO proposed to reduce the rating in December 2008.  Following a January 2009 VA examination, the 100 percent rating for residuals of radical retropubic prostatectomy was reduced to 40 percent disabling, effective July 1, 2009 by rating decision in March 2009.  The Veteran contends that the service-connected disorder was improperly reduced and that a higher rating is warranted.  

VA outpatient records dated in May 2008 indicate that the Veteran went back to work after four months convalescence for prostate surgery.  He reported using six to seven pads a day for urinary incontinency.  By September 2008, the appellant  reported using three to four pads a day for stress urinary incontinence and four to five with exertion.  It was reported that he was a stonemason and engaged in a great deal of heavy lifting.  In November 2008, the appellant related that he had stopped working due to the volume of incontinence he experienced which was three to four pads per day and one to two when not working.  

On VA examination in January 2009, the Veteran complained of severe stress urinary incontinence that required two to three pads per day with little exertion and four to five pads per day with activity.  In June 2009 it was reported that he had only mild incontinence issues.  An August 2009 clinical entry indicated that leakage had improved with the insertion of an Ambicor prosthesis and that he used one pad per day for security and leaked only with heavy lifting.  

After reviewing all of the evidence of record prior to July 1, 2009, the Board finds that the reduction of the 100 percent disability rating was proper.  The 100 percent evaluation was assigned for the Veteran's prostate malignancy and subsequent convalescence following his February 2008 surgery.  The results of VA treatment records and examination clearly show that by July 1, 2009, his cancer was in remission and he had successfully recovered from his surgery.  As indicated above, by June 2009 he was having only mild incontinence issues and had reduced his pad usage to one per day.  It was noted that he had more leaks with heavy lifting but by that time, the appellant had retired from stonemasonry which would have obviated the need for any heavy lifting.  

The evidence supports a finding that there was improvement in the appellant's prostate disorder such a reduced rating was warranted on and after July 1, 2009.  The contemporaneous VA outpatient findings and statements regarding the appellant's symptoms and pad usage as recorded during treatment prior to July 2009 are of greater evidentiary weight than any current account based on the Veteran's recollections long after the fact. See Struck v. Brown, 9 Vet.App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later).

As to the claim of entitlement to a higher rating for radical prostatectomy with erectile dysfunction, status post prostate cancer, since July 1, 2009, the Veteran s primarily characterizes his residual symptoms as urine leakage and urinary frequency.  The appellant testified in March 2013 that he wore pads all the time and had to change them once or twice a day.  He stated that if he were active, he had to change the pads three to four times a day.  

VA outpatient clinical data after July 1, 2009 continue to indicate an improved genitourinary condition.  The use of one pad per day was recorded in August 2009.  In October 2009, it was noted that urinary leakage had greatly improved and that he wore a pad mostly for security.  A urinary clinic note in September 2010 reflects that he was using one to two Depends pads a day.  It was noted that leakage was variable but was described as mild.  Subsequent VA outpatient records reflect scant treatment for complaints in this regard.  The condition was primarily referenced by history and on the appellant's problem list. In June 2011, it was reported that he continued in urology follow-up and had variable mild leakage.  

In March 2014, it was noted that he had continuing stress and urge incontinence and used two to three pads per day depending on how much he walked.  It was reported that the Veteran indicated that his symptoms were not bothersome enough for surgical intervention.  On VA examination in March 2014, it was noted that prostate cancer was in remission.  The Veteran attested to using absorbent material for leakage that had to be changed two to four times a day.  There was no requirement for an appliance to assist in this regard.

Upon review or the evidence since July 1, 2009, the Board finds that no more than a 40 percent rating is warranted for residuals of radical retropubic prostatectomy.  The Board has carefully considered the clinical evidence and the Veteran's statements and testimony in this regard.  His account of the degree of urinary leakage is the type of symptom to which he is competent to identify. See Jandreau v. Nicholson, 492 F.3d 1371, 1376-77 (Fed. Cir. 2007).  However, VA outpatient clinical records dating from July 1, 2009 reflect that urinary leakage was not described as more than mild.  The bulk of the clinical data indicates that the appellant utilizes no more than three pads a day.  Therefore, accepting the Veteran's testimony that he changes pads once or twice per day and up to three or four with activity, and clinical evidence dating from July 2009 that more or less attests to the veracity that statement, the Board finds that no more than a 40 percent disability rating is warranted.  There is no indication in the record since July 2009 that he uses an appliance in this regard or changes pads more than four time a day for which a higher rating for urinary leakage under 38 C.F.R. § 4.115b, Diagnostic Code 7527 has been warranted.  

In sum, the evidence preponderates in favor of the July 2009 reduction in the 100 percent rating and against assignment of a disability evaluation in excess of 40 percent for residuals of radical prostatectomy, status post prostate cancer, at any time since July 1, 2009.  In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the appellant's claim, this doctrine is not for application. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Higher rating for lumbar spine disability.

Pertinent Law and Regulations

Service connection for degenerative lumbar spine with spondylolisthesis was granted effective from January 14, 2008.  

All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the General Rating Formula for the spine (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Under the General Rating Formula for the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine. Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. Note 2 (See also Plate V) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  .

Factual Background and Legal Analysis

In evaluating the clinical findings pertaining to the lumbar spine since January 2008, VA outpatient data reflect no significant treatment for back symptomatology.  When examined in October 2008 for compensation purposes, the Veteran was reported to work part-time as a stonemason where he performed heavy lifting.  On examination, flexion was to 90 degrees.  As such, he did not have the functional equivalent of forward flexion of the thoracolumbar spine limited to 60 degrees or less for which a higher 20 percent disability evaluation might be considered based on range of motion.  DeLuca v. Brown, 8 Vet.App. 202, 207 (1995).  While the Veteran stated that he had back pain and fairly regular exacerbations, the evidence preponderates against finding muscle spasm, guarding, pain with motion, tenderness, weakness or abnormal spinal curvature.  The appellant's gait and posture were normal and muscle strength, sensation and deep tendon reflexes were normal in all parameters.  It was noted that lumbar spine disability had none to moderate effects on activities of daily living, except that it presented recreation and sport.   

Subsequent VA outpatient records show that the appellant sought intermittent treatment for chronic low back pain and some tenderness, as well as an occasional flare-up which he related in September 2009 was "killing me" such that he allegedly could barely walk.  It was noted that he walked daily and lifted weights.  In November 2009, he was given injection which he stated had helped.  Subsequent VA outpatient records reflect continuing complaints of recurring back pain with radiating pain in November 2009 and thereafter.  Progressively worsening back pain was recorded June 2010 without evidence of neurologic deficit.  

On VA examination in March 2014, the appellant complained of progressive back pain radiating into the right leg and increased pain and stiffness in the morning.  However, flexion was to 80 degrees with painful motion experienced at 65 degrees.  The Veteran was able to perform repetitive use testing but had functional loss that included less movement than normal, pain on movement and interference with sitting, standing and on weight bearing.  There was evidence of muscle spasm and guarding that did not result in abnormal gait.  Muscle strength, sensation and deep tendon reflexes were all normal.  The appellant did not demonstrate lumbar ankylosis.  It was opined that he could perform sedentary work.  Degenerative joint disease and intravertebral disc syndrome were diagnosed.  

The evidence shows that despite a report of worsening symptoms over the years, the Veteran does not show the functional equivalent of forward flexion of the thoracolumbar spine limited to 60 degrees or less for which a higher (20 percent) disability evaluation based on range of motion is warranted.  DeLuca v. Brown, 8 Vet.App. 202, 207 (1995).  On most recent VA examination, it was noted that there was some evidence of muscle spasm and guarding but none to a degree that has resulted in abnormal gait or abnormal spinal contour over the course of the appeal.  While the appellant is not service connected for an intervertebral disc syndrome the Board notes that there is no record of any incapacitating episodes of back pain for which bedrest was prescribed by a physician.  .

In view of the above, the Board finds that symptomatology associated with the service-connected low back disorder since January 2008 has not more nearly approximated the criteria for a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The record preponderates against findings of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, nor is there documentation of incapacitating symptomatology or limitation of motion for which more than a 10 percent disability evaluation is indicated.  

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45 on the basis of functional loss due to pain and other impairment associated with motion, the appellant clearly had chronic pain and reports that some activities of employment and daily living have been constrained.  However, pain associated with motion is fully contemplated by the assigned 10 percent evaluation.  38 C.F.R. § 4.71a.  Indeed, on initial VA examination in 2008 examiner found that back function was not additionally limited by pain or weakness, nor was any fatigue or lack of endurance indicated.  On most recent VA examination in 2014, it appears that that low back has become more symptomatic, but not to the degree that such symptoms are compatible with the next higher 20 percent rating.  The interim clinical data do not evidence greater symptomatology or disability.  As such, a higher rating based on pain and functional loss is not warranted since January 2008.

Based on the foregoing, the symptoms associated with the Veteran's lumbar degenerative disc and joint disease do not more nearly approximate the criteria for a 20 percent disability evaluation since January 2008 and a rating higher than 10 percent is denied for the entire period. See Fenderson v. West, 12 Vet.App. 119 (1999).  

Because the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt doctrine is inapplicable and a higher rating since January 14, 2008 is denied. 38 U.S.C.A. § 5107.

Conclusion

The Board has considered whether any of these disorders warrant extraschedular evaluations.  The record, however, preponderates against finding an "exceptional or unusual disability picture" or demonstrate such a degree of disability so as to render impractical the application of the regular rating schedule standards other than that contemplated for these disabilities for the respective time frames. Thun v. Peake, 22 Vet.App, 111 (2008).  Hence, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321 are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder  prior to February 1, 2010 is denied.

Entitlement to restoration of a 100 percent rating for residuals of radical prostatectomy with erectile dysfunction, status post prostate cancer, from January 18, 2008 to June 30, 2009 is denied. 

Entitlement to a rating in excess of 40 percent for residuals of radical prostatectomy with erectile dysfunction, status post prostate cancer, since July 1, 2009, is denied.

Entitlement to an evaluation in excess of 10 percent for degenerative lumbar spine with spondylolisthesis since January 18, 2008 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


